DETAILED ACTION
This Office Action is in response to the Amendment filed on 09/24/2021. 
In the instant Amendment, claims 1, 3-5, 7-8, 10-11 and 14-15 have been amended. Claims 2, 6 and 13 have been cancelled.
Claims 1, 3-5, 7-12 and 14-15 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0026170, filed on 03/06/2018.

Response to Amendment/ Argument

           Applicant's amendment and argument with respect to independent claims 1 and 8, filed on 09/24/2021, have been considered and are persuasive. The amended claims has overcome the rejections set forth in previous Office Action. The claims are now allowable. 



Allowable Subject Matter
Claims 1, 3-5, 7-12 and 14-15 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Romano et al. (U.S. 2016/0335773) which discloses estimating depth map using structured infrared light, and Ma (U.S. 2019/0182456) which discloses joint attention estimation using structured light.

Regarding independent claims 1 and 8, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the features of a mobile communication device comprising infrared light source, infrared camera, visible light camera and processor in a housing to obtain a first image on the external object by using the IR camera, wherein the first image comprises a pattern formed when the specified pattern is deformed by a curve of a surface of the external object; obtain a visible light image on the external object by using the visible light camera; obtain second pattern information corresponding to the deformed pattern comprised in the first image by using the first image and the first pattern information; APPLICATION NO. 16/978,655PATENT provide a second image from which the deformed pattern in the first image has been removed, by using the first image and the obtained second pattern information; and improve a quality of the visible light image based on the second image as cited in claims 1 and 8.
	
Claims 3-5, 7, 9-12 and 14-15 are allowed because they depend on allowed parent claims 1 and 8, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486